DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by Lyle Kimms (REG. No. 34,079) on 03/18/2021.

Listing of Claims:

1. (Currently Amended) A control terminal for controlling grouping of a plurality of audio devices in a content-playback system connected via a network, the control terminal comprising:
	at least one memory storing instructions; and
	at least one processor configured to implement the stored instructions and execute a plurality of tasks, including:
a receiving task that receives a first selection of a first audio device already connected as a root or node device in the network and already is included in a previously set group the plurality of audio devices, and a group setting operation for the first audio device; and
a group setting task that creates a new group that includes the first audio device upon receiving the group setting operation, wherein the new group setting task
receives a second selection of at least a second audio device other than  audio device, from among the plurality of audio devices, as a client device, to cause[[s]] the first audio device to be set as a master device; and 
generates a the new group that includes the first audio device and[[ the]] at least the second audio device that synchronizes with the master device for playing predetermined content,[[; and]]



wherein in a case where the second audio device is a new device that is connected as a root or node device, the second audio device starts an internal access point in a stealth mode; and
a play task that instructs:
the first audio device as the master device to play the predetermined content; and
the second audio device as the client device to receive the predetermined content that the first master device plays and then to synchronously play the predetermined content with the master device.

2. (Currently Amended) The control terminal according to claim 1, wherein[[ the]] at least the second audio device as the client device includes at least one of any previously selected audio device other than the first audio device

3. (Canceled)

4. (Currently Amended) The control terminal according to claim 2, wherein[[:]] each of the plurality of audio devices is a content player




5. (Currently Amended) The control terminal according to claim 4, wherein the play task, in a state where the first audio device is playing the predetermined content when the receiving task receives the 

6. (Currently Amended) The control terminal according to claim 5, further comprising:
	a user interface configured to receive at least one user instruction from a user,
	wherein the user interface includes a display device, and
	wherein the plurality of tasks include a display control task that controls the display device, while the first audio device is playing the predetermined content, to display a currently playing screen indicating that the predetermined content is being played on the display device.

7. (Currently Amended) The control terminal according to claim 6, wherein the display control task controls the display device, in a state where the group setting task is being performed while the first audio device is playing the predetermined content, to display a selection screen indicating that the client device is being selected

8. (Previously Presented) The control terminal according to claim 7, wherein the display control task controls the display device to resume displaying the currently playing screen when the grouping setting task ends.

9. (Original) The control terminal according to claim 7, wherein the display control task controls the display device to display a selection image for switching to the selection screen on the currently playing screen.

10. (Currently Amended) The control terminal according to claim 7, wherein the selection screen displays a selection of at least one client device that synchronizes with the master device corresponding to the currently playing screen.

11. (Previously Presented) The control terminal according to claim 4, wherein the predetermined content includes audio.

12. (Currently Amended) A method of controlling a control terminal for grouping a plurality of audio devices in a content-playback system connected via a network, the method comprising:
 audio device already connected as a root or node device in the network and already is included in a previously set group, from among a plurality of audio devices, and a group setting operation for the first audio device;
	creating a new group that includes the first audio device upon receiving the group setting operation by
receiving a second selection of at least a second audio device other than audio device, from among the plurality of audio devices, as a client device, to cause[[s]] the first audio device to be set as a master device; and
generating a the new group that includes the first audio device and[[ the]] at least the second audio device that synchronizes with the master device for playing predetermined content,[[; and]]


,
wherein in a case where the second audio device is a new device that is connected as a root or node device, the second audio device starts an internal access point in a stealth mode;
	causing the first audio device as the master device to play the predetermined content; and
	causing the second audio device as the client device to receive the predetermined content that the first master device plays and then to synchronously play the predetermined content with the master device.

13. (Currently Amended) The method according to claim 12, wherein[[ the]] at least the second audio device as the client device includes at least one of any previously selected audio device other than the first audio device

14. (Canceled)

Currently Amended) The method according to claim 13, wherein[[:]] each of the plurality of audio devices is a content player




16. (Currently Amended) The method according to claim 13, wherein audio device is playing the predetermined content when the receiving causing the predetermined content to be continuously played, even while the creating is being performed.

17. (Currently Amended) The method according to claim 16, wherein:
	the control terminal includes a user interface configured to receive at least one user instruction from a user,
	the user interface includes a display device, and
	the method further comprises audio device is playing the predetermined content, to display a currently playing screen indicating that the predetermined content is being played on the display device.

18. (Currently Amended) The method according to claim 17, wherein the display controlling [[step ]]controls the display device, in a state where the creating being performed while the first audio device is playing the predetermined content, to display a selection screen indicating that the client device is being selected

19. (Currently Amended) The method according to claim 16, the display controlling[[ step]] controls the display device to resume displaying the currently playing screen when the creating s.

Currently Amended) The method according to claim 16, wherein the display controlling [[step ]]controls the display device to display a selection image for switching to the selection screen on the currently displaying screen.

21. (Currently Amended) The method according to claim 18, the selection screen displays a selection of at least one client device that synchronizes with the master device corresponding to the currently playing screen.

22. (Previously Presented) The method according to claim 15, wherein the predetermined content includes audio.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 1 – 2, 4 – 13 and 15 – 22 are allowed.
The closest prior art of record, Lau et al. (U.S. Patent Publication No. 2012/0099594) and Triplett et al. (U.S. Patent Publication No. 2014/0310597), and none of the prior art of record discloses or suggests, alone or in combination, a control terminal for controlling grouping of a plurality of audio devices in a content-playback system connected via a network, the control terminal comprising: at least one memory storing instructions; and at least one processor configured to implement the stored instructions and execute a plurality of tasks, including: a receiving task that receives a first selection of a first audio device already connected as a root or node device in the network and already is included in a previously set group, from among the plurality of audio devices, and a group setting operation for the first audio device; and a group setting task that creates a new group that includes the first audio device upon receiving the group setting operation, wherein the new group setting task: receives a second selection of at least a second audio device other than the first audio device, from among the plurality of audio devices, as a client device, to cause the first audio device to be set as a master device; and generates a group setting .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/H. A. K./
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456